Claimant was terminated from his position as a cook after he became abusive with a manager and refused to comply with his employer’s policy requiring him to have his belongings inspected when he left the premises. The Board denied his claim for unemployment insurance benefits on the basis that he was terminated for misconduct. Upon reviewing the record, we find that the Board’s decision is supported by substantial evidence. The employer’s manager testified that claimant shouted profanities at her in front of staff and refused to allow her to inspect his bag when leaving his shift on New Year’s Eve. Claimant admitted that he did not allow the manager to check his bag. In view of this testimony, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.